DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered. Accordingly, claims 1-13 and 16 remain pending, claim 1 has been amended, and claims 14-15 have been canceled.
Response to Arguments
Drawing objection
	In view of applicant’s claim amendments filed 02/04/2022 canceling claims 14-15 which had recited subject matter not shown in the drawings, the objection has been rendered moot and has been withdrawn.
Rejections under 35 USC 112
In view of applicant’s amendments with respect to claim(s) 1 filed 02/04/2020, the rejections under 35 USC 112 in the office action mailed 08/06/2021 have been withdrawn. However, as discussed during the AFCP 2.0 interview conducted on 01/05/2022 (see interview summary mailed 01/10/2022) the newly added claim limitations introduce new issues under 112. 
The amendments to the claims filed on 02/04/2022 are virtually identical to the proposed 
Rejections under 35 USC 102 & 103
The amendments to the claims filed on 02/04/2022 are virtually identical to the proposed claim amendments filed under AFCP 2.0 on 12/06/2021
It is noted that of the feedback provided during the interview conducted on 01/05/2022 and advisory action mailed 01/10/2022 which identified issues in the claim amendments filed under AFCP 2.0 on 12/06/2021, applicant has only corrected “the external connection terminal” in the amendments to the claims filed under AFACP 2.0 to “an external connection terminal” in the presently filed claims and did not remedy any of other the issues discussed during the above interview and advisory action. 
Further, applicant’s arguments to the prior art rejections filed on 02/04/2022 are identical to the prior art rejection arguments filed under AFCP 2.0 on 12/06/2021 and the present claim amendments are virtually identical, except for as referenced above, to the proposed claim amendments filed under AFCP 2.0 on 12/06/2021. Accordingly, applicant is directed to the interview summary and the advisory action mailed 01/10/2022 for the previously identified issues discussed with the applicant during the above-mentioned to which the applicant has not 
	Nonetheless, in their response, applicant has provided the following arguments in the second paragraph, page 6  
“As described in paragraphs [0002] to [0004] of Shibayama, the invention of Shibayama is directed to solving a problem that, when an electrode located inside a recess of a substrate 5 is connected with a wire, it is necessary to provide a space to store the wire in the recess. In order to solve the problem, an electrode pad 19 is located on a first surface which is an upper surface of the recess. A claimed configuration in which a step surface on which the electrode pad lies is located between the first surface and the respective bottom surfaces, is contrary to the object of the invention of Shibayama” (emphasis added)

In response to applicant's argument that “Shibayama is directed to solving a problem that… to provide a space to store the wire in the recess”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the electrode pad”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With specific reference to applicant’s argument that “A claimed configuration in which a step surface on which the electrode pad lies is located between the first surface and the respective bottom surfaces” as being “is contrary to the object of the invention of Shibayama”, the applicant is directed to applicant’s drawings filed 05/24/2018 which illustrate in FIG. 1 first surface shown as reference character 20c extends around the entire periphery of measurement sensor package and around both recesses 20a and 20b, therefore the first surface appears to be extending in and around both the first and the second recesses in multiple dimensions. Accordingly, to what axial direction a given step surface is interpreted as being defined within respect to so that the given step is “between” the bottom of the first or the second recess and the first surface has been interpreted under the broadest reasonable interpretation, and not limited to a single axial direction.
Further, applicant has not addressed the indefiniteness issues the amendments have introduced into claim 1, as outlined below in the rejection under 35 USC 112.
Applicant argues in the first paragraph of page 7
“Specifically, Shibayama teaches in paragraph [0028] that the overall surface of the substrate 5 is covered with an insulating layer 40, and a film of the electrode pad which is to be connected with the wire is formed on an upper surface of the insulating layer 40. In addition, the electrode pad 19 located on the upper surface of the substrate 5 is connected, via extraction wiring 24, to an external connection terminal 26 located on a lower surface of an enclosure 2. Additionally, the electrode pad 19 is electrically connected, via the extraction wiring 24, to the external connection terminal 26, a film of the electrode pad 19 is formed on the insulating layer 40, and the object of the invention of Shibayama is to reduce the size of the recess. Based on this, there is no electrode pad in the recess in Shibayama, and further it is not necessary to provide a hole which passes through the substrate 5 and the insulating layer 40. Therefore, Shibayama does not teach, suggest, or claim each feature of amended claim 1” (emphasis added)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the electrode pad in the recess”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, in response to applicant's argument that “Shibayama… provide[s] a hole which passes through the substrate 5 and the insulating layer 40”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues in the second paragraph of page 9 through the final paragraph of page 10
“In contrast, Applicant's amended claim 1 recites… As shown below in Applicant's FIG. 1, the "first recess 20a has a first bottom surface 20d, on which the light emitter is mountable…" Applicant's published specification at [0021]. As further recited in that same paragraph, the "first step 20h has a first step surface 20f, which extends in the plane direction of the first main surface 20c." Further, the "first connection pad 23a, which is electrically connected to the light emitter, is placed on the first step surface 20f." Applicant's published specification at [0021] …As further recited in that same paragraph, the "…a second connection pad 23b, which is electrically connected to the light receiver, is placed on the second step surface 20g." 
As further shown in FIG. 3, placed below, the each "signal wiring conductor 23 is electrically connected to the light emitter or the light receiver to transmit electric signals input to the light emitter or output from the light receiver." Applicant's published specification at [0055]. The "first connection pad 23a and the second connection pad 23b to which the bonding wire is connected, signal via conductors 23c, which are electrically connected to the first connection pad 23a and the second connection pad 23b and extend linearly from immediately below the connection pads to the second main surface of the substrate 2, and an external connection terminal 24." (Emphasis added). Applicant's published specification at [0055]” (emphasis added)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a first bottom surface 20d, on which the light emitter is mountable” and “The first recess 20a has a first step 20h on its inner side surface”, “first connection pad 23a… is placed on the first step surface 20f”, “a second connection pad 23b…is placed on the second step surface 20g”, “signal wiring conductor 23 is electrically connected to the light emitter or the light receiver to transmit electric signals input to the light emitter or output from the light receiver”, “first connection pad 23a and the second connection pad 23b to which the bonding wire is connected” “signal via conductors 23c… extend linearly from immediately below the connection pads to the second main surface of the substrate 2”, “signal via conductors 23c… extend linearly from immediately below the connection pads to … an external connection terminal 24”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the first step surface is located between the first bottom surface and the first surface in a plan view, and the second step surface is located between the second bottom surface and the first surface in a plan view” in lines 20-25, which renders the claim indefinite because it is unclear what axial direction in a plan view the applicant meant to define the first step surface as being “between” the first bottom surface and the first surface, e.g., in a plan view the first step surface is located between the first bottom surface and the first surface along an x-axis or horizontal direction, or in a plan view the first step surface is located between the first bottom surface and the first surface along an y-axis or vertical direction, or in a plan view or in a plan view the second step surface is located between the second bottom surface and the first surface along an y-axis or vertical direction, or in a plan view the second step surface is located between the second bottom surface and the first surface along an z-axis or depth direction that is normal with respect to the second recess.
Claims 2-13 and 16 are also rejected due to their dependency on claim 1, in light of the rejection above.
Claim 3 recites the limitation "the ground conductor layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, on which claim 3 is dependent, recites a first signal via conductor and a second via conductor, which connect from the first connection pad on the first step surface and the second connection pad on the second connection pad surface, to respective external connection terminals through the substrate. However, claim 1 does not recite “a ground conductor layer”, it is unclear if the applicant meant to refer to one of the respective external connection terminals that is connected through the first and second via conductors to the first and second connection pads or if the applicant meant to refer to either the first or second via conductors, or if the applicant meant to refer to an entirely different structure.
Claims 10-11 are also rejected due to their dependency from claim three in light of the 
Claim 13 recites the phrase “a plurality of ground via conductors provided outside of the first recess and the second recess” in lines 3-4, which renders the claim indefinite because it is unclear if the plurality of ground via conductors recited in the immediate claim is different than the first and second via conductors recited in claim 1, on which claim 13 is dependent or if the applicant meant to recite different via conductors other than that of the first and second via conductors recited in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama (US20090202251), in view of in view of Nakayama (US20040012099).
Regarding claim 1, Shibayama discloses a measurement sensor package (“1 . . . optical transmitting and receiving device” [0021]), comprising:
a substrate (5) see including a plurality of dielectric layers stacked on one another (3, 40, and 20), the substrate being a rectangular plate and including a first recess (7) and a second recess (8) on a first surface thereof (5a), the first recess being configured to contain a light emitter (9), the second recess being configured to contain a light receiver (12),
the first recess including a first bottom surface on which the light emitter is mountable (“On the insulating film 40 on the front surface 5a of the base substrate 5 and the inner surface of the cavity 7, 8, formed by, for example, an Al film” [0028]), and an inner side surface having a first step with a first step surface extending in a plane direction of the first surface (the first  step is on the right side of fig. 4 at wiring portion 25),
the first step surface having a first connection pad thereon (25), the first connection pad being electrically connectable to the light emitter (“On the insulating film 41 on a rear surface 20 b of the light shielding member 20, a light shielding member wiring portion 25 is formed with a predetermined pattern, and this is electrically connected with the base substrate wiring portion 19 by bump bonding 21. At a part corresponding to the second cavity 8 in the light shielding member wiring portion 25, the PD terminal electrode 17, 18 of the PD 12 is electrically connected (so-called, flip-chip bonding) by bump bonding 21. Thereby, the PD 12 is electrically connected 
the second recess including a second bottom surface on which the light receiver is mountable (see bottom of recess 8), and an inner side surface having a second step with a second step surface extending in the plane direction of the first surface (the second step is on the right side of FIG. 7 of the second recess at wiring portion 25),
the second step surface having a second connection pad thereon (25), the second connection pad being electrically connectable to the light receiver (“On the insulating film 41 on a rear surface 20 b of the light shielding member 20, a light shielding member wiring portion 25 is formed with a predetermined pattern, and this is electrically connected with the base substrate wiring portion 19 by bump bonding 21. At a part corresponding to the second cavity 8 in the light shielding member wiring portion 25, the PD terminal electrode 17, 18 of the PD 12 is electrically connected (so-called, flip-chip bonding) by bump bonding 21. Thereby, the PD 12 is electrically connected with each of the PD anode 13 and PD cathode 14” [0032]),
wherein in a direction connecting a center of the first bottom surface and a center of the second bottom surface in a plan view, the first step surface is located outward from the first bottom surface and the second step surface is located outward from the second bottom surface (see horizontal projections in FIGS. 2-3 and 6),
the first step surface is located between the first bottom surface and the first surface in a plan view (see FIG. 3a modified below which illustrates in a plan view the first surface 5a extending around the first step surface, therefore the first step surface is indicated as being located between the bottom of first bottom surface of first recess 7), and
the second step surface is located between the second bottom surface and the first b modified below, which illustrates in a plan view the first surface 5a extending around the second step surface, therefore the second step surface is indicated as being located between the bottom of second bottom surface of second recess 8).

    PNG
    media_image1.png
    792
    953
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    765
    834
    media_image2.png
    Greyscale

While Shibayama discloses the base substrate 5 is formed of silicon being a semiconductor material (see [0024]) and the insulating film (40) on the bottom surface of the second recess having formed thereon the base substrate wiring portion (19) to which the light emitter (9) is electrically connected via a solder, or a conductive resin (see [0028]) and the electrode plates of the light emitter being electrically connected via wire (28) to the base substrate (see [0034]); and the insulating film (40) on the bottom surface of the first recess having formed thereon a base substrate wiring portion (19) to which the light receiver (12) is electrically connected/flip-chip bonding (see [0032]) by bump bonding (21) and the light receiver being electrically connected via wire (31) to the base substrate (see [0039]), Shibayama does not explicitly disclose the signal conductors physically constructed as a first signal via conductor connecting from the first connection pad on the first step surface to an external connection terminal through the substrate, and a second signal via conductor connecting from the second 
However, in the same field of endeavor of semiconductor device design and construction, Nakayama teaches a first signal via conductor (16 in FIG. 1, described in [0078]) connecting from the first connection pad on the first step surface (14 in FIG. 1, described in [0078]) to an external connection terminal (52 in FIG. 1, described in [0078]) through the substrate (11 in FIG. 1, described in [0078]), and 
a second signal via conductor (16 in FIG. 1, described in [0078]) connecting from the second connection pad on the second step surface (14 in FIG. 1, described in [0078]) to the external connection terminal (52 in FIG. 1, described in [0078]) through the substrate (11 in FIG. 1, described in [0078]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Shibayama with the first signal via conductor connecting from the first connection pad on the first step surface to an external connection terminal through the substrate, and a second signal via conductor connecting from the second connection pad on the second step surface to the external connection terminal through the substrate as taught by Nakayama in order to enable electrical connections to be made from both sides of the substrate, so that electrically connecting the ground potential part of the wiring pattern, the electrical characteristics of the semiconductor chip can be stabilized, thus reducing the transmission of noise to other devices in the semiconductor chip, and suppressing noise transmission from other devices ([0004], [0009], [0078] of Nakayama).
Regarding claim 6, modified Shibayama substantially discloses all the limitations of the 
the measurement sensor package according to claim 1;
a light emitter contained in the first recess; and
a light receiver contained in the second recess (“a recess-like first cavity 7 and second cavity 8, and an LD 9 is disposed in the first cavity 7, and a PD 12 is disposed in the second cavity 8” [abstract]).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Nakayama, as applied to claim 1 above, further in view of Castagnetti et al. (US6166403, hereafter “Castagnetti”).
Regarding claim 2, modified Shibayama substantially discloses all the limitations of the claimed invention, specifically, modified Shibayama discloses further comprising:
a lid being a plate covering the first recess and the second recess, the lid comprising an insulating material, the lid being configured to transmit light emitted from the light emitter contained in the first recess and to transmit light to be received by the light receiver contained in the second recess (“On the rear surface 20 b of the light shielding member 20, formed as a recess is a wire storing portion 32 to store the wire 31, and the wire storing portion 32 is formed continuously with the pinhole 23. Also, in consideration of ambient light and unnecessary light that enter the PD 12, the length of the pinhole 23 is provided as 0.1 mm or more.” [0039]); and
a first opening configured to allow passage of light emitted from the light emitter (21), and a second opening configured to allow passage of light to be received by the light receiver (22), but does not explicitly disclose a ground conductor layer located on a main surface of the lid facing the first recess and the second recess and connected to a ground potential.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor package disclosed by modified Shibayama with the ground conductor layer located on a main surface of the lid facing the first recess and the second recess and connected to a ground potential, the ground conductor layer having a first opening configured to allow passage of light emitted from the light emitter, and a second opening configured to allow passage of light to be received by the light receiver taught by Castagnetti in order to provide grounding to the electromagnetic shield through via, and so extending the material of electromagnetic shield into aperture provides a larger surface area for the electrical connection between electromagnetic shield 22 and conductivity (column 6, lines 10-16 of Castagnetti).
Regarding claim 13, modified Shibayama substantially discloses all the limitations of the claimed invention, specifically, modified Shibayama discloses further comprising a plurality of neutral electrical conductor pathways provided outside the first recess and the second recess (see FIG. 2, [0024], [0028] where the PD anode 13 is connected to the PD cathode 14 via electrical conductors/wires 24 with electrodes 26 located outside the recess in a portion of the body filled with an energy-shielding resin, such connection as known in the art to produce a combined neutral signal), but does not explicitly disclose the plurality of conductor pathways provided outside the first recess and the second recess are ground via conductors.
However, in the same field of endeavor, Castagnetti teaches further comprising a plurality 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor package disclosed by modified Shibayama with the further comprising of a plurality of ground via conductors provided outside the first recess and the second recess taught by Castagnetti in order to provide grounding to the electromagnetic shield through via, and so extending the material of electromagnetic shield into aperture provides a larger surface area for the electrical connection between electromagnetic shield 22 and conductivity (column 6, lines 10-16 of Castagnetti).
Claims 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Nakayama, as applied to claim 1 above, further in view of Nishiyama et al. (US20040091006, hereafter “Nishiyama”) and Castagnetti.
Regarding claim 3, modified Shibayama substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein a distance between the first connection pad and the conductor layer is smaller than a distance between the second connection pad and the conductor layer in the thickness direction of the substrate.
However, in the same field of endeavor, Nishiyama teaches wherein a distance between the first connection pad and the conductor layer is smaller than a distance between the second connection pad and the conductor layer in the thickness direction of the substrate (see substrate 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama with the distance between the first connection pad and the conductor layer is smaller than a distance between the second connection pad and the conductor layer in the thickness direction of the substrate taught by Nishiyama in order to provide light emitted from the light emission point of the laser diode can easily be made incident on the light-receiving surface ([0027] of Nishiyama).
Modified Shibayama, in view of Nishiyama, does not explicitly disclose the conductor layer located in the thickness direction to expressly be a ground conductor layer.
However, in the same field of endeavor, Castagnetti teaches a ground conductor layer (22) located on a main surface of the lid facing the first recess (142) and the second recess (72) and connected to a ground potential (104).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor package disclosed by modified Shibayama with the ground conductor layer as by Castagnetti in order to provide grounding to the electromagnetic shield through via, and so extending the material of electromagnetic shield into aperture provides a larger surface area for the electrical connection between electromagnetic shield 22 and conductivity (column 6, lines 10-16 of Castagnetti).
Regarding claim 10, modified Shibayama, in view of Nishiyama, substantially discloses all the limitations of the claimed invention, specifically, Nishiyama discloses wherein
the first step surface has a smaller area than the second step surface (3 with 10 a in FIG. 
Regarding claim 11, modified Shibayama, in view of Nishiyama, substantially discloses all the limitations of the claimed invention, specifically, Nishiyama discloses wherein
the second connection pad has a larger (6 in 1A) area than the first connection pad in a plan view (6 in 1A).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama the second connection pad has a larger area than the first connection pad in a plan view taught by Nishiyama in order to increase of the amount of light received, achieving improvement of the monitoring sensitivity of the semiconductor ([0063] of Nishiyama).
Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Nakayama, as applied to claim 1 above, further in view of Nishiyama.
Regarding claim 4, modified Shibayama substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the first step surface has a smaller area than the second step surface.
However, in the same field of endeavor, Nishiyama teaches wherein
the first step surface (3 with 10 a in FIGS. 1A-B) has a smaller area than the second step surface (10 b in FIGS. 1A-B).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama with the first step surface has a smaller area than the second step surface taught by Nishiyama in order to form the second mount surface at a lower receded point compared to where the light emission 
Regarding claim 12, modified Shibayama, in view of Nishiyama, substantially discloses all the limitations of the claimed invention, specifically, Nishiyama discloses wherein
the second connection pad has a larger (6 in 1A) area than the first connection pad in a plan view (6 in 1A).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama the second connection pad has a larger area than the first connection pad in a plan view taught by Nishiyama in order to increase of the amount of light received, achieving improvement of the monitoring sensitivity of the semiconductor ([0063] of Nishiyama).
Regarding claim 5, modified Shibayama substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the second connection pad has a larger area than the first connection pad in a plan view.
However, in the same field of endeavor, Nishiyama teaches wherein
the second connection pad has a larger (6 in 1A) area than the first connection pad in a plan view (6 in 1A).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama the second connection pad has a larger area than the first connection pad in a plan view taught by Nishiyama in order to increase of the amount of light received, achieving improvement of the monitoring sensitivity of the semiconductor ([0063] of Nishiyama).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Nakayama and Castagnetti, as applied to claim 2 above, further in view of Nishiyama.
Regarding claim 7, modified Shibayama substantially discloses all the limitations of the claimed invention, specifically, Castagnetti discloses a conductor layer as being a ground conductor layer (22), but does not explicitly disclose wherein a distance between the first connection pad and the conductor layer is smaller than a distance between the second connection pad and the conductor layer in a thickness direction of the substrate.
However, in the same field of endeavor, Nishiyama teaches wherein
a distance between the first connection pad and the conductor layer is smaller than a distance between the second connection pad and the conductor layer in a thickness direction of the substrate (see substrate connected to wiring of 6 from FIGS. 1A-B is illustrated as being lower in a vertical direction than substrate of wiring connected to emitter 1 in FIGS. 1A-B)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama with the distance between the first connection pad and the conductor layer is smaller than a distance between the second connection pad and the conductor layer in a thickness direction of the substrate taught by Nishiyama in order to provide light emitted from the light emission point of the laser diode can easily be made incident on the light-receiving surface ([0027] of Nishiyama).
Regarding claim 8, modified Shibayama substantially discloses all the limitations of the claimed invention, but does not explicitly disclose, wherein the first step surface has a smaller area than the second step surface.
However, in the same field of endeavor, Nishiyama teaches wherein

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama with the first step surface has a smaller area than the second step surface taught by Nishiyama in order to provide so that the second mount surface that is more receded than the first mount surface is formed ([0027] of Nishiyama).
Regarding claims 9, modified Shibayama substantially discloses all the limitations of the claimed invention, but does not explicitly disclose the second connection pad has a larger area than the first connection pad in a plan view.
However, in the same field of endeavor, Nishiyama teaches wherein
the second connection pad has a larger (6 in 1A) area than the first connection pad in a plan view (6 in 1A).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama the second connection pad has a larger area than the first connection pad in a plan view taught by Nishiyama in order to increase of the amount of light received, achieving improvement of the monitoring sensitivity of the semiconductor ([0063] of Nishiyama).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Nakayama, as applied to claim 1 above, further in view of Choi et al. (US20070194427, hereafter “Choi”).
Regarding claim 16, modified Shibayama substantially discloses all the limitations of the grounding conductor layer.
However, in solving the same problem, Choi teaches further comprising an internal grounding conductor layer positioned at a position overlapping the second bottom surface of the second recess ([0060] see FIG. 5, grounding shield 117g is formed between insulating layers 115 and 119, which serves as a large grounding plate which overlaps the semiconductor substrate 109, also see claim 21 which discloses the ground shield overlapping the lower semiconductor chip/ the second bottom surface of the second recess).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama with the internal grounding conductor layer positioned at a position overlapping the second bottom surface of the second recess as taught by Choi in order to prevent the performance of the antenna from being degraded due to the electromagnetic wave signal generated from first semiconductor chip ([0069] of Choi).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura et al. (US20100056887A1) discloses a laser diode and photo diode disposed within respective recesses of a common substrate and on an integrated circuit, respective first and second electrode plates positioned between the bottom of it and second recesses and substrate 
Lovejoy et al. (US5684308) discloses digital photoreceiver is formed monolithically on an semiconductor substrate with a plurality of heterojunction bipolar transistors for detection of an incident light beam is provided by a divergent optical source such as a light-emitting diode (LED) or a vertical-cavity surface-emitting laser (VCSEL). While Lovejoy et al. contemplates having either the LED or VCSEL degraded on a common street with the photoreceiver, Lovejoy et al. does not explicitly disclose either the LED or VSCEL as being integrated on the common substrate with the photoreceiver in respective recesses of a common base substrate, and does not disclose a first or a second signal via conductor connecting from the second electrode plate to an external connection terminal through the substrate.
Scott et al. (US6392256) discloses a monolithically integrated VCSEL and photodetector. The VSCEL disclosed as being in a recessed portion of the base substrate having a mesa/stepped region around the outside of the VSCEL with and anode contact plate located between recessed portion of the base and surface. While is that photodetector is disclosed as being electrically coupled metal plates located between the photodetector and the first surface of the base substrate in a plan view, the photodetector is not disclosed as being recessed portion of the base same embodiment as the above arrangement of the VSCEL. Other embodiments which disclose the photodetector being within a recessed portion of the base does not explicitly disclose the photodetector being in a recessed portion that is separate from recessed portion of the VSCEL, 
Tu et al. (US8362496) discloses a light emitting chip and a light sensor chip respectively installed in separate light emitting zone/plate and light sensing zone/plate on a common substrate. The common substrate defines a first cavity/recess around the light emitting chip and a second cavity/recessed around the light sensor chip, respectively. While both the first and second cavities/recesses have stepped inner walls, and first cavity/recess contains therein the light emitting zone/plate and the second cavity/reset contains therein the light sensing zone/plate, the light emitting zone/plate is electrically connected to the light emitting chip via a wire and the light sensor chip is electrically connected to the light sensing zone/plate via a wire, and both the light emitting zone/plate and the light sensing zone/plate are located between the center of the bottom of the respective first and second cavities/recesses and a first surface of the substrate in a plan view, neither the light emitting zone/plate nor the light sensing zone/plate is expressly disclosed as being located on either a first or second step surface of the respective first or second cavities/recesses. Tu also does not disclose a first or a second signal via conductor connecting from the second electrode plate to an external connection terminal through the substrate
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793